DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/05/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 18, 20, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record), in view of Han et al. (2017/0287981).

Regarding claim 1, Tseng discloses a combination structure (at least Figure 2A and 2B, 200A, semiconductor device), comprising a nanostructure array including a plurality of nanostructures (230A, protrusion nanostructures), and a light absorption portion adjacent to the nanostructure array (212, photo sensing region; at least [0021] teaches 212, photo sensing region, is configured for absorbing incident light; at least [0017] teaches incident light includes visible, infrared, and/or UV light wavelength), the light absorption portion including a near-infrared absorbing material configured to absorb light in at least a portion of near-infrared wavelength regions (at least [0022] teaches 200A, semiconductor device, may be configured for sensing infrared light; thus 212, photo sensing region, is viewed to include near-infrared absorbing material).
Tseng fails to teach the nanostructure array having, a gap between each of the plurality of nanostructures and a period between each of the plurality of nanostructures smaller than a near-infrared wavelength, each of the plurality of nanostructures having a width and a thickness smaller than a near-infrared wavelength and are repeatedly arranged. Tseng and Han are related because both teach a combination structure.
Han discloses a combination structure (at least Figure 4) comprising the nanostructure array (HM1, high refractive index materials) having, a gap between each of the plurality of nanostructures (Figure 4) and a period between each of the plurality of nanostructures smaller than a wavelength (Figure 4, [0072] teaches T, period, is less than a design wavelength), each of the plurality of nanostructures having a width and a thickness smaller than a wavelength (Figure 4, [0072] teaches Th, thickness, is less than a design wavelength) and are repeatedly arranged (Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tseng to incorporate the general teachings of Han and provide the nanostructure array having, a gap between each of the plurality of nanostructures and a period between each of the plurality of nanostructures smaller than a near-infrared wavelength, each of the plurality of nanostructures having a width and a thickness smaller than a near-infrared wavelength and are repeatedly arranged. Doing so would allow for increased pixel miniaturization, thereby allowing more pixels with respect to an area of the image sensor to be observed.


Regarding claim 2, the modified Tseng discloses the combination structure of claim 1, wherein the light absorption portion is on at least one of a lower, an upper, and a side of the plurality of nanostructures (Figure 2A depicts 212, photo sensing region, is on a lower side of 230A, protrusion nanostructures).

Regarding claim 3, the modified Tseng discloses the combination structure of claim 1, wherein the plurality of nanostructures and the light absorption portion are in contact with each other (Figure 2A).

Regarding claim 4, the modified Tseng discloses the combination structure of claim 1, wherein the near-infrared wavelength is in a range of greater than about 700 nm and less than or equal to about 1200 nm (at least [0022] teaches 230A, protrusion nanostructures, have circle equivalent diameters of between 100 nm and 1900 nm, which includes the claimed range).

Regarding claim 5, the modified Tseng discloses the combination structure of claim 4, wherein the near-infrared wavelength is in a range of about 890 nm to about 990 nm (at least [0022] teaches 230A, protrusion nanostructures, have circle equivalent diameters of between 100 nm and 1900 nm, which includes the claimed range).

Regarding claim 6, the modified Tseng discloses the combination structure of claim 1, wherein a width of the nanostructure is about 100 nm to about 500 nm, and a thickness of the nanostructure is about 50 nm to about 500 nm (at least [0022] teaches 230A, protrusion nanostructures, have circle equivalent diameters of between 100 nm and 1900 nm, which includes the claimed range).

Regarding claim 7, the modified Tseng discloses the combination structure of claim 1, wherein each of the nanostructures of the plurality of nanostructures includes a high refractive material having a refractive index of greater than or equal to about 2.4 at 940 nm (at least [0022] teaches 230A, protrusion nanostructures, may include silicon, which is known in the art to have a material property of refractive index to be 3.59 at 940 nm).

Regarding claim 8, the modified Tseng discloses the combination structure of claim 7, wherein each of the nanostructures of the plurality of nanostructures includes a titanium oxide, silicon, aluminum, a III-V semiconductor compound, or a combination thereof (at least [0022] teaches 230A, protrusion nanostructures, may include silicon).

Regarding claim 9, the modified Tseng discloses the combination structure of claim 1, wherein the near-infrared absorbing material is configured to absorb light in at least a portion of a wavelength region of greater than about 700 nm and less than or equal to 1200 nm (212, photo sensing region; at least [0021] teaches 212, photo sensing region, is configured for absorbing incident light; at least [0017] teaches incident light includes visible, infrared, and/or UV light wavelength).

Regarding claim 10, the modified Tseng discloses the combination structure of claim 9, but fails to teach wherein a maximum absorption wavelength of the near-infrared absorbing material is in a range of about 890 nm to about 990 nm.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a maximum absorption wavelength of the near-infrared absorbing material is in a range of about 890 nm to about 990 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for increased absorption at a desired near-infrared wavelength based on design choice.

Regarding claim 18, the modified Tseng discloses the combination structure of claim 1, further comprising a substrate layer (210, substrate), and a refractive index of the substrate layer is lower than a refractive index of the nanostructure (at least [0020] teaches materials for 210, substrate, which may include silicon carbide, which is known in the art to have a material property of refractive index to be 2.59 at 940 nm; at least [0022] teaches 230A, protrusion nanostructures, may include silicon, which is known in the art to have a material property of refractive index to be 3.59 at 940 nm).

Regarding claim 20, the modified Tseng discloses an optical filter comprising the combination structure of claim 1 ([0020] teaches 200A, semiconductor device, includes 250, light filter layer).

Regarding claim 24, the modified Tseng discloses a camera module comprising the optical filter of claim 20 (at least [0002]).

Regarding claim 26, the modified Tseng discloses an electronic device comprising the optical filter of claim 20 (at least [0002]).

Regarding claim 27, the modified Tseng discloses an electronic device comprising the camera module of claim 24 (at least [0002]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record), in view of Han et al. (2017/0287981), as applied to claim 1 above, and further in view of Park et al. (2015/0214261, of record).

Regarding claim 11, the modified Tseng discloses the combination structure of claim 1, but fails to teach wherein a refractive index of the light absorption portion is lower than a refractive index of the nanostructure. The modified Tseng and Park are related because both teach a combination structure.
Park discloses a combination structure wherein a refractive index of the light absorption portion is lower than a refractive index of the nanostructure (Figure 2A, 200, optical filter, comprises 210, nanowires, considered to be a nanostructure, embedded in 212, polymer, considered to be a light absorption portion; [0032] teach 210, nanowires, may be made from silicon, which is known in the art to have a material property of refractive index to be 3.59 at 940 nm; [0036] teaches the polymer may be PDMS, which is known in the art to have a material property of refractive index to be 1.399 at 940 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Park and provide wherein a refractive index of the light absorption portion is lower than a refractive index of the nanostructure. Doing so would allow for improved efficiency of the sensor to be observed.

Regarding claim 12, the modified Tseng discloses the combination structure of claim 11, wherein a refractive index of the light absorption portion at 940 nm is less than or equal to about 1.8 (Park: [0036] teaches the polymer may be PDMS, which is known in the art to have a material property of refractive index to be 1.399 at 940 nm).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record) in view of Han et al. (2017/0287981), as applied to claim 1 above, and further in view of Takahashi et al. (2017/0363959, of record).

Regarding claim 13, the modified Tseng discloses the combination structure of claim 1, but fails to teach wherein the near-infrared absorbing material includes a quantum dot, a quinoid metal complex compound, a polymethine compound, a cyanine compound, a phthalocyanine compound, a merocyanine compound, a naphthalocyanine compound, an immonium compound, a diimmonium compound, a triarylmethane compound, a dipyrromethene compound, an anthraquinone compound, a diquinone compound, a naphthoquinone compound, a squarylium compound, a rylene compound, a perylene compound, a pyrylium compound, a squaraine compound, a thiopyrylium compound, a diketopyrrolopyrrole compound, a boron dipyrromethene compound, a nickel-dithiol complex compound, a croconium compound, a derivative thereof, or a combination thereof. The modified Tseng and Takahashi are related because both teach a combination structure.
Takahashi discloses a combination structure wherein the near-infrared absorbing material includes a quantum dot, a quinoid metal complex compound, a polymethine compound, a cyanine compound, a phthalocyanine compound, a merocyanine compound, a naphthalocyanine compound, an immonium compound, a diimmonium compound, a triarylmethane compound, a dipyrromethene compound, an anthraquinone compound, a diquinone compound, a naphthoquinone compound, a squarylium compound, a rylene compound, a perylene compound, a pyrylium compound, a squaraine compound, a thiopyrylium compound, a diketopyrrolopyrrole compound, a boron dipyrromethene compound, a nickel-dithiol complex compound, a croconium compound, a derivative thereof, or a combination thereof (at least [0236]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Takahashi and provide wherein the near-infrared absorbing material includes a quantum dot, a quinoid metal complex compound, a polymethine compound, a cyanine compound, a phthalocyanine compound, a merocyanine compound, a naphthalocyanine compound, an immonium compound, a diimmonium compound, a triarylmethane compound, a dipyrromethene compound, an anthraquinone compound, a diquinone compound, a naphthoquinone compound, a squarylium compound, a rylene compound, a perylene compound, a pyrylium compound, a squaraine compound, a thiopyrylium compound, a diketopyrrolopyrrole compound, a boron dipyrromethene compound, a nickel-dithiol complex compound, a croconium compound, a derivative thereof, or a combination thereof. Doing so would allow for simultaneous and efficient filtering of visible and non-visible wavelengths.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record) in view of Han et al. (2017/0287981), as applied to claim 1 above, and further in view of Yoshioka et al. (2016/0195651, of record).

Regarding claim 14, the modified Tseng discloses the combination structure of claim 1, but fails to teach wherein an optical spectrum of the combination structure has a maximum absorption wavelength in the wavelength region of greater than about 700 nm and less than or equal to 1200 nm, and a light absorption rate at the maximum absorption wavelength is greater than about 50%. The modified Tseng and Yoshioka are related because both teach a combination structure.
Yoshioka discloses a combination structure wherein an optical spectrum of the combination structure has a maximum absorption wavelength in the wavelength region of greater than about 700 nm and less than or equal to 1200 nm (at least [0082] teaches an absorption peak wavelength from 680 to 765 nm, which includes the claimed range), and a light absorption rate at the maximum absorption wavelength is greater than about 50% (at least [0082] teaches the absorption peak wavelength causes 10% transmittance, thus indicating 90% absorption).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Yoshioka and provide  wherein an optical spectrum of the combination structure has a maximum absorption wavelength in the wavelength region of greater than about 700 nm and less than or equal to 1200 nm, and a light absorption rate at the maximum absorption wavelength is greater than about 50%. Doing so would allow for reliable absorption of near infrared wavelengths.

Regarding claim 15, the modified Tseng discloses the combination structure of claim 14, but fails to teach wherein the maximum absorption wavelength is in a range of about 890 nm to about 990 nm.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a maximum absorption wavelength to be in a range of about 890 nm to about 990 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for increased absorption at a desired near-infrared wavelength based on design choice.

Regarding claim 16, the modified Tseng discloses the combination structure of claim 1, but fails to teach wherein an optical spectrum of the combination structure has a minimum transmission wavelength in a wavelength region of greater than about 700 nm and less than or equal to 1200 nm and a transmittance at the minimum transmission wavelength is less than or equal to about 35%. The modified Tseng and Yoshioka are related because both teach a combination structure.
Yoshioka discloses a combination structure wherein an optical spectrum of the combination structure has a minimum transmission wavelength in a wavelength region of greater than about 700 nm and less than or equal to 1200 nm (at least [0082] teaches an absorption peak wavelength and thus a minimum transmission wavelength from 680 to 765 nm, which includes the claimed range) and a transmittance at the minimum transmission wavelength is less than or equal to about 35% (at least [0082] teaches the absorption peak wavelength causes 10% transmittance).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Yoshioka and provide  wherein an optical spectrum of the combination structure has a minimum transmission wavelength in a wavelength region of greater than about 700 nm and less than or equal to 1200 nm and a transmittance at the minimum transmission wavelength is less than or equal to about 35%. Doing so would allow for reliable absorption of near infrared wavelengths.

Regarding claim 17, the modified Tseng discloses the combination structure of claim 16, but fails to teach wherein the minimum transmission wavelength is in a range of about 890 nm to about 990 nm.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a minimum transmission wavelength to be in a range of about 890 nm to about 990 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). Doing so would allow for increased absorption at a desired near-infrared wavelength based on design choice.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record) in view of Han et al. (2017/0287981), as applied to claim 1 above, and further in view of Pisano et al. (2015/0035110, of record).

Regarding claim 19, the modified Tseng discloses the combination structure of claim 1, but fails to teach wherein a thickness of the combination structure is less than or equal to about 1 μm. The modified Tseng and Pisano are related because both teach a combination structure.
Pisano discloses a combination structure wherein a thickness of the combination structure is less than or equal to about 1 μm (Figure 1; [0034] teaches 200, bottom electrode, has 14, thickness, of 10 to 1,000 nm; [0038] teaches 300, pyroelectric material, has 16, thickness, of 10 to 3,000 nm; [0039] teaches 400, top electrode, has 18, thickness, of 10 to 1,000 nm; thus the combined thickness yields a value from 30 nm to 5,000 nm, which includes the claimed range).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Pisano and provide wherein a thickness of the combination structure is less than or equal to about 1 μm. Doing so would allow for adequate targeting of different wavelengths of light.

Claims 21-23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (2018/0166592, of record) in view of Han et al. (2017/0287981), as applied to claim 1 above, and further in view of Lee et al. (2011/0128423, of record).

Regarding claim 21, the modified Tseng discloses an image sensor (at least Figure 2A, 200A, semiconductor device; [0019]) comprising: a semiconductor substrate (210, substrate; [0020]), and an optical filter on the semiconductor substrate (250, light filter layer), the optical filter configured to block light in at least a portion of near-infrared wavelength regions (at least [0024]), wherein the optical filter includes the combination structure of claim 1 (200A, semiconductor device).
Tseng fails to teach a plurality of photodiodes. The modified Tseng and Lee are related because both teach an image sensor.
Lee discloses an image sensor comprising a plurality of photodiodes (at least Figure 2, 104, first photodiode, 122, second photodiode).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Tseng to incorporate the teachings of Lee and provide a plurality of photodiodes. Doing so would allow for the image sensor to provide image information and depth information within a single chip.

Regarding claim 22, the modified Tseng discloses the image sensor of claim 21, further comprising a color filter on the semiconductor substrate and on or under the optical filter (250, light filter layer; [0024] teaches the passing wavelength band may be at least red, green, blue light wavelength bands, or combinations thereof, and may include pigment-based polymer, dye based polymer, resin, and another suitable material; thus with a combination of passing wavelengths, a first passing wavelength pigment/dye, would be on or under a second passing wavelength pigment/dye).

Regarding claim 23, the modified Tseng discloses the image sensor of claim 21, further comprising a dual band pass filter configured to transmit all visible wavelength regions and a portion of the near-infrared wavelength region (250, light filter layer; [0024] teaches the passing wavelength band may be at least red, green, blue, infrared light wavelength bands, or combinations thereof).

Regarding claim 25, the modified Tseng discloses a camera module comprising the image sensor of claim 21 (at least [0002]).

Regarding claim 28, the modified Tseng discloses an electronic device comprising the image sensor of claim 25 (at least [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872